Citation Nr: 0930881	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  08-10 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disorder, to include as secondary to 
asbestos exposure.

2.  Entitlement to service connection for erectile 
dysfunction (ED), to include as secondary to service-
connected disability (diabetes mellitus).

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a liver 
disorder, to include as secondary to herbicide exposure, has 
been received.

4.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder, including arthritis, has been received.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for osteoarthritis 
of the wrists and hands has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1968 to August 
1971, including almost nine months in Vietnam.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In February 2009, a Travel Board hearing was held at the 
Little Rock RO before the undersigned Veterans Law Judge who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing 
has been associated with the claims file.

The appellant's claim of entitlement to service connection 
for a fatty liver was originally denied in an August 2003 
rating decision.  The appellant was notified of that denial 
the same month and did not appeal.  The August 2003 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for a liver disorder.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The August 2003 
rating decision also represents the last final decision on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant's claim of entitlement to service connection 
for degenerative arthritis of the lumbar spine was originally 
denied in a January 2003 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The January 2003 rating decision, therefore, represents the 
last final action on the merits of the service connection 
claim for degenerative arthritis of the lumbar spine.  Glynn 
v. Brown, 6 Vet. App. 523 (1994).  The January 2003 rating 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The issue of entitlement to service connection for erectile 
dysfunction (ED) and the issue of whether new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for osteoarthritis of the wrists and hands 
are addressed in the REMAND portion of the decision below and 
these two issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has not been diagnosed with any pulmonary 
disease, including asbestosis.

2.  The RO denied the appellant's claim for service 
connection for a fatty liver in a rating decision issued in 
August 2003.

3.  The evidence received since the August 2003 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate the liver disorder service 
connection claim and, when considered together with the 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.

4.  The RO denied the appellant's claim for service 
connection for degenerative arthritis of the lumbar spine in 
a rating decision issued in January 2003.

5.  The evidence received since the January 2003 rating 
decision, when presumed credible and when considered with 
previous evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for degenerative arthritis of the lumbar spine and, when 
considered together with the previous evidence of record, 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The appellant does not have any asbestosis or any other 
respiratory disorder or pulmonary disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service, and the criteria for the establishment of 
service connection are not met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The August 2003 rating decision that denied the 
appellant's claim for service connection for a fatty liver 
disorder is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

3.  The evidence received subsequent to the August 2003 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for any liver disorder.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).

4.  The January 2003 rating decision that denied the claim 
for service connection for degenerative arthritis of the 
lumbar spine is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

5.  The evidence received subsequent to the January 2003 
rating decision is not new and material, and consequently 
does not serve to reopen the appellant's claim of entitlement 
to service connection for any lumbar spine disorder, 
including degenerative arthritis.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claims 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was notified of the 
information necessary to substantiate his liver new and 
material evidence claim in correspondence dated in June 2006 
(prior to the issuance of the April 2007 rating decision).  
The appellant was also notified of the information necessary 
to substantiate his lumbar spine new and material evidence 
claim in correspondence dated in June 2006 (prior to the 
issuance of the April 2007 rating decision).  In those 
documents the RO informed the appellant about what was needed 
to reopen his claims for service connection.  

In particular, the letters informed the appellant of what 
constituted new and material evidence, why his claims had 
previously been denied and what was needed to reopen the 
claims.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for a liver disorder and a lumbar spine disorder, 
the underlying claims.  Furthermore, the June 2006 notice 
letter expressly told the appellant that he needed to submit 
medical evidence showing current liver and lumbar spine 
disability as well as medical evidence establishing a link or 
nexus between his current claimed disabilities and his 
service.  In addition, the June 2006 letter, and a letter 
sent in July 2006, informed the appellant that he needed to 
submit medical evidence showing current lung disability as 
well as medical evidence establishing a link or nexus between 
his current claimed lung disability and his service, 
including exposure to asbestos.  

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection for a liver disorder and a 
lumbar spine disorder found insufficient in the previous 
denials.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of a Supplemental 
Statement of the Case issued in February 2009 - after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as any timing error did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the new and material evidence 
claims or the service connection claim after the initial 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to reopen his claims and to 
establish service connection from the notice letters sent to 
him by the RO in June 2006, July 2006, and October 2006.  In 
particular, the AOJ has informed the appellant of what 
constituted new and material evidence, why his service 
connection claims had previously been denied, and what was 
needed to reopen those claims.  The appellant was informed of 
the evidence and information needed to establish entitlement 
to service connection for all three of the claims decided 
below.  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection have been stated 
repeatedly, as have those for new and material evidence, thus 
establishing that a reasonable person such as the appellant 
could be expected to understand what was still needed based 
on all the various types of notice provided in the record of 
this case.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed for his three claims on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the appellant was afforded a Board hearing at 
which he provided testimony about his claims; he was also 
afforded a VA examination.  VA reviewed the appellant's 
claims file.  VA and private medical records were obtained 
and associated with the claims file.  Social Security 
Administration (SSA) disability records were obtained and 
associated with the claims file.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information in letters 
sent to him in June 2006, and October 2006.  In addition, 
because each one of the appellant's three claims is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  He was also afforded the 
opportunities to submit evidence and to present testimony at 
a Board hearing conducted at the RO in February 2009.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The claimant prevails in either event.  
However, if the weight of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The appellant contends that he has incurred 
pulmonary/respiratory pathology as a result of exposure to 
asbestos in service.  The appellant testified at his February 
2009 Board hearing that the barracks he stayed in during 
service had asbestos in them.  He has reported that he was 
exposed to asbestos while the lower berthing area of a ship 
he was on was repaired during active service.  The appellant 
has stated that, while performing his duties on boats in 
Vietnam, he was exposed to asbestos.  He maintains that he 
now has asbestosis which is causally related to his active 
service.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Certain chronic disabilities, including bronchiectasis, may 
be presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical record reveals no 
diagnosis of, or treatment for, any chronic respiratory 
disorder, including emphysema, COPD and lung cancer, at any 
time during service.  While the appellant, in July 1970, was 
diagnosed with bronchitis, no diagnosis of any chronic 
disease process was rendered.  The appellant's respiratory 
system was assessed as normal during his separation 
examination conducted in August 1971.  Chest x-rays were 
negative for abnormal findings in July 1970, and August 1971.

Private medical records, dated between 1995 and 2006, have 
been associated with the claims file.  An AHEC Family 
Practice Center April 2005 note indicates that findings of 
noncalcified plaques in the lungs consistent with asbestosis 
had been noted in the appellant's records (see VA CT findings 
of January 2004 below).  

The report of a medical examination, performed in November 
2002, in connection with the appellant's claim for Social 
Security Administration (SSA) disability benefits, indicates 
that the appellant had smoked from age 21 to age 51 at up to 
four packs per day and that he had not had any asthmatic 
attacks during the previous year.  Similar notations are 
found in the report of the April 2003 examination for SSA 
benefit purposes.  None of these records include any 
notations regarding chronic respiratory or pulmonary disease.

VA medical records, dated between June 2000 and December 
2008, have been associated with the claims file.  A VA 
medical record, dated in April 2004, indicates that recent 
(January 2004) CT results had revealed noncalcified plaques 
in the lungs consistent with asbestosis; the appellant was 
unable to recall any specific exposure history for asbestos.  
There was a notation of 'possible asbestosis'.  A VA primary 
care note, dated in April 2005, states that the appellant 
denied wheezing, dyspnea and hemoptysis.  He did complain of 
coughing.  On physical examination, the appellant's 
respirations were unlabored and he exhibited good excursion.  
His lungs were clear to auscultation and percussion.  A VA 
pulmonary note, dated in December 2006, indicates that the 
appellant had no history of work in boiler rooms on ships.  
He complained of coughing all day; he also complained of 
dyspnea on exertion, to include five minutes of walking.  The 
appellant said that he was unable to walk up a flight of 
stairs.  The pulmonologist stated that a chest x-ray taken 
that same month showed mild prominence of interstitial lung 
markings but no nodules or plaques.  Pulmonary function 
testing (PFT) was within normal limits.  The pulmonologist's 
overall impression was that there were no lung changes to 
suggest asbestosis.  The VA medical records dated between 
2000 and 2008 do not include any medical opinion that 
indicates an etiologic link between the appellant's 
respiratory complaints and service.  

The appellant underwent a VA medical examination in December 
2006; he did not have any specific remarkable history of any 
confirmed pulmonary disorder.  However, the appellant did 
report a history of significant exposure to asbestos in 
service.  The examiner noted that the appellant was not on 
any pulmonary medication.  Physical examination revealed no 
remarkable abnormalities of the cardiopulmonary system.  
Radiographic examination revealed no significant acute 
disease process or any chronic significant abnormality.  The 
examiner noted that the appellant's PFT results had shown no 
abnormality; the examiner stated that the appellant's 
pulmonary function was clearly within the limits of normal 
and described his PFT results as 'excellent.'  Furthermore, 
the examiner stated that no specific diagnosis of a pulmonary 
condition was warranted.  

Turning to the claim for service connection for lung disease 
due to asbestos, the post-service medical evidence of record 
does not show any evidence of any post-service diagnosis or 
treatment for asbestosis.  While imaging performed in January 
2004 indicated the presence of noncalcified plaques 
consistent with asbestosis, no examining or treating 
physician has concluded that the appellant has asbestosis.  
There is no confirmed clinical or radiographic diagnosis of 
asbestosis of record.  In the absence of proof of a current 
disease or injury, a grant of service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of any 
current asbestosis, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for asbestosis.

The Court, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had 
been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), cuts both ways and a claimant cannot be held 
to a hypothesized diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim and that 
diagnoses which arise from the same symptoms for which the 
claimant was seeking benefits do not relate to entirely 
separate claims not yet filed.  Rather, those diagnoses 
should have been considered to determine the nature of the 
claimant's current condition relative to the claim he did 
submit.  Thus, this appellant's claim should not be strictly 
limited to asbestosis, and the Board will also consider other 
relevant diagnoses.

However, in this case, there are no relevant diagnoses of any 
pulmonary or respiratory disease of record.  The service 
medical records do not show treatment for any chronic 
pulmonary/respiratory complaints.  The service separation 
examination is negative for a diagnosis of any respiratory or 
pulmonary pathology.   Post-service, both private and VA 
medical treatment records are devoid of diagnosis of, or 
treatment for, any chronic respiratory or pulmonary 
pathology.  There is no competent medical evidence suggesting 
a connection between the appellant's claimed 
respiratory/pulmonary disease and any incident of his 
military service.  In fact, the appellant's PFT results from 
December 2006 showed excellent lung function and the December 
2006 VA medical examination resulted in a finding that the 
appellant did not have a diagnosis of any justifiable 
pulmonary condition.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that any claimed chronic 
condition was present in service or was present within one 
year following separation from service.  The claimant does 
not satisfy this element of a claim of service connection by 
merely presenting his opinion because he is not a medical 
health professional and his opinion does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  The evidence in this case 
shows no conclusive evidence of the existence of any chronic 
pulmonary or respiratory disorder, including asbestosis, and 
denial of the claim could be warranted on the basis that 
there is no current disability, i.e., there is no 
pulmonary/respiratory/lung disorder.  With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disability and service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, there is no medical evidence of record 
demonstrating the existence of any such lung condition within 
one year after separation from service or at any time during 
the appeal of this claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).

The absence of any evidence of any of persistent symptoms of 
the claimed disability after service separation constitutes 
negative evidence tending to disprove the assertion that the 
appellant was disabled from any lung disease during his 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

The weight of the "negative" evidence, principally in the 
form of the December 2006 VA medical opinions and the lack of 
clinical documentation of the existence of any chronic lung 
disorder, exceeds that of the "positive" evidence of record, 
which consists of the appellant's contentions and a single 
finding of noncalcified plaques consistent with asbestosis in 
January 2004.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any causal connection between the appellant's 
current claimed pulmonary/respiratory/lung disorder and his 
military service.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's claimed 
pulmonary/respiratory/lung disorder is not related to his 
active service.  In the absence of any evidence tending to 
show continuity of symptomatology or a competent medical 
opinion as to a nexus between the claimed condition and 
service, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a pulmonary/respiratory/lung disorder.  As 
such, the evidence is insufficient to support a grant of 
service connection for any such disorder.  Because the 
preponderance of the evidence is against this 
pulmonary/respiratory/lung pathology service connection 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

II.  New and material evidence claims

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The appellant sought to reopen his liver and lumbar spine 
claims in May 2006.  The pertinent regulations require that 
evidence raise a reasonable possibility of substantiating the 
claim in order to be considered "new and material," and 
define material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether either claim 
should be reopened and, if so, an adjudication on the merits 
after compliance with the duty to assist.

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The August 2003 rating 
decision, the last time the service connection claim for a 
liver disorder was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Likewise, the January 2003 rating decision, the last time the 
service connection claim for degenerative arthritis of the 
lumbar spine was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  Therefore, the appellant's claims may be reopened 
only if new and material evidence has been secured or 
presented since the respective 2003 rating decisions.  See 
Glynn v. Brown, 6 Vet. App. 523 (1994).

A.  Liver claim

The evidence considered by the RO in reaching its August 2003 
denial included a VA Form 21-256 submitted in November 2002; 
the appellant's service personnel and medical treatment 
records; VA medical treatment records dated from 2000 to 
2003; the reports of private medical treatment rendered 
between March 1995 and September 2002; and various written 
statements submitted by the appellant.

The August 2003 rating decision indicated that the 
appellant's service medical records were silent for any 
findings related to a liver disorder.  A March 1995 private 
clinic note indicated that the appellant's liver was 
enlarged; this was felt to be from a probable fatty liver.  
The fatty liver was found by the RO to not be a condition for 
which presumptive service connection was allowed, including 
based on exposure to herbicides.  The RO also considered the 
fatty liver infiltrate to not be a disability for which 
compensation could be awarded.

The appellant submitted a claim to reopen his liver disorder 
service connection claim in May 2006.  As service connection 
for his liver condition had previously been denied because 
the condition had not been shown to have existed in service 
or to be a condition for which presumptive service connection 
applied, for new evidence to be material for the liver claim, 
it would have to tend to show that current hepatic pathology 
was shown during active service or that a liver disorder was 
manifested to a compensable degree within a one-year period 
thereafter.  Medical evidence that demonstrated a nexus 
between his current disorder and his service would also be 
new and material evidence.

The evidence added to the claims file after August 2003 
includes the reports of VA medical treatment rendered between 
September 2000 and January 2009; private treatment records 
dated between May 2000 and June 2006; the reports from 
medical evaluations conducted for SSA purposes in November 
2002, and April 2003; the testimony the appellant provided at 
his February 2009 Travel Board hearing; and various written 
statements submitted by the appellant.

Review of the appellant's VA treatment records reveals that 
the appellant was noted to have a history of a fatty liver in 
February 2003, and he was advised to discontinue drinking in 
June 2006.  A VA primary care doctor wrote, in July 2003, 
that the appellant was asking for a letter stating that his 
time in Vietnam was the cause of his fatty liver infiltrates.  
The doctor told the appellant that he could not state this 
factually.  CT imaging was accomplished in January 2004, and 
revealed the presence of fatty infiltrates of the liver.  
Laboratory testing accomplished in December 2004 yielded 
negative results for Hepatitis C and a positive result for 
Hepatitis B antibody.  A doctor indicated that the appellant 
certainly may have been exposed to Hepatitis B in service.  
However, there is no record of any current Hepatitis B 
infection nor is there any record of any treatment for any 
hepatitis.  

The November 2002 and April 2003 SSA medical evaluations did 
not include any mention of any liver disorder or hepatic 
pathology.

The appellant testified at his February 2009 Travel Board 
hearing that he had been told by doctors that his liver 
condition could be due to Agent Orange.  He also mentioned 
that he was a 'hepatitis carrier' and that he had elevated 
liver function tests (LFTs).  The appellant further testified 
that he had been advised to cut down on his drinking and that 
he had been treated for his fatty liver in the late 1980s or 
early 1990s.  

In December 2001, the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 
Stat. 976 (2001) was enacted.  Among other things, the VEBEA 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam era.  As 
reflected by the appellant's service personnel records, he 
served on active duty in Vietnam during the Vietnam era.  He 
is thus presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam where he was 
exposed to herbicides.  However, to date, the medical 
evidence does not indicate that he has been diagnosed with 
any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Liver infiltrates and the presence of Hepatitis B 
antibodies are not entitled to the presumption of service 
incurrence due to Agent Orange exposure.  The appellant is 
not entitled to a presumption that his claimed liver 
conditions are related to exposure to herbicide agents used 
in Vietnam.  As a matter of law, the appellant cannot receive 
the benefit of a presumption that his claimed liver 
conditions were caused by his exposure to Agent Orange or 
other herbicidal agent.  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Secretary of VA, however, recently reiterated 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that a veteran does not 
meet the requirements of 38 C.F.R. § 3.309 does not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation, showing that his 
exposure to an herbicide during service caused any current 
disorders.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  The 
Board will now assess the whether the new evidence would 
support the appellant's claim on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed liver 
infiltrates or Hepatitis B antibodies were present in service 
or were present within one year following separation from 
service.  The claimant does not satisfy this element of a 
claim of service connection by merely presenting his opinion 
because he is not a medical health professional and his 
opinion does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record 
suggesting the appellant's fatty infiltrates, Hepatitis B 
antibodies or increased LFT levels cause any impairment of 
earning capacity.  While these findings may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  See 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities.  They are, therefore, not 
appropriate entities for the rating schedule.)

In addition, there is no evidence of record that the 
appellant was clinically noted to have any liver condition 
until many years after service; the condition was initially 
investigated in 1995.  Further, the evidence of record does 
not include any medical opinion that indicates the 
appellant's liver infiltrates or positive Hepatitis B 
antibodies or elevated LFTs are etiologically related to 
service or to any service-connected disability.  The Board is 
cognizant of the statements of the appellant to the effect 
that his claimed liver pathology is due to in-service 
exposure to herbicides.  However, the evidence does not 
indicate that the appellant possesses medical expertise.  He 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of any hematologic 
pathology, nor do they establish a nexus between any liver 
condition and the appellant's military service or his 
service-connected disabilities.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

In sum, given the absence of a competent medical opinion as 
to the existence of clinical significance or of a nexus 
between the liver infiltrates or the Hepatitis B antibodies 
or the elevated LFTs and exposure to herbicides or some other 
incident of service or to a service-connected disability, the 
Board finds that the preponderance of the evidence is against 
the reopening of the claim for service connection for a liver 
disorder as new and material evidence has not been received.

B.  Lumbar spine claim

The January 2003 rating decision indicated that, while the 
appellant was treated on one occasion in service (in December 
1969) for a back injury in a car accident), the appellant had 
not been diagnosed with a chronic back disorder while in 
service.  The service separation examination did not include 
any clinical findings related to the back.  A March 1995 
private clinic treatment note indicated that the appellant 
had some trouble with osteoarthritic pains on and off, but 
the lumbar spine was not mentioned.  A September 2002 note 
from a private chiropractor indicated that the appellant had 
received extensive treatment for his low back condition and 
that the appellant had advanced degenerative arthritis of the 
lumbar spine, as well as intervertebral disc disease at L4-5.  
An October 2002 note from a VA neurosurgeon indicates that 
the appellant's myelogram showed severe spinal stenosis.  In 
November 2002, the appellant had a diagnosis of spinal 
stenosis, status post laminectomy.  The RO concluded that the 
appellant's low back disorder was first demonstrated more 
than 20 years after his discharge from service and, in the 
absence of evidence of that the appellant's low back problem 
had started in service, service connection was denied for 
that condition.

The appellant submitted a claim to reopen his lumbar spine 
disorder service connection claim in May 2006.  As service 
connection for his lumbar spine condition had previously been 
denied because the condition had not been shown to have 
existed in service or to be a condition that started in 
service connection, for new evidence to be material for the 
lumbar spine claim, it would have to tend to show that 
current lumbar pathology was shown during active service or 
that current lumbar pathology started in service or that 
arthritis was manifested to a compensable degree within a 
one-year period thereafter.  Medical evidence that 
demonstrated a nexus between his current low back disorders 
and his service would also be new and material evidence.

The evidence added to the claims file after January 2003 
includes the reports of VA medical treatment rendered between 
September 2000 and January 2009; private treatment records 
dated between May 2000 and June 2006; the reports from 
medical evaluations conducted for SSA purposes in November 
2002, and April 2003; the testimony the appellant provided at 
his February 2009 Travel Board hearing; and various written 
statements submitted by the appellant.

A private chiropractor note, dated in December 2001, stated 
that the appellant was complaining of problems with his back, 
shoulder and leg.  These were said to have been bothering him 
for three years.  Private family practice treatment notes, 
including one dated in April 2005, indicate that the 
appellant had chronic low back pain and spinal stenosis.  The 
SSA records indicate that the appellant was noted, in 
November 2002, to have recently undergone a laminectomy.  A 
diagnosis of degenerative joint disease of the lumbar spine 
was rendered at that time, and in April 2003.  The April 2003 
vocational report indicated that the appellant had a history 
of heavy lifting and that he had reported 18 years experience 
as a dump truck driver.

The appellant testified at his February 2009 Board hearing 
that he was receiving SSA benefits based on his back.  He 
said that he had been in a car wreck while he was in service 
and that he had been told that his current lumbar spine 
problems were consistent with an old car wreck.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

As previously noted, the appellant's claim was denied in 
January 2003 because the evidence of record did not show any 
existence of the appellant's lumbar spine pathology while he 
was on active duty service.  Nor did the evidence show the 
existence of arthritis of the lumbar spine manifested to a 
compensable degree within one year of the appellant's August 
1971 discharge from service.  The evidence added to the 
claims file since January 2003 does demonstrate the current 
existence of lumbar spine pathology, including arthritis, but 
the evidence indicates that the current pathology had its 
onset in the mid to late 1990s, as reported by the appellant 
to a private chiropractor in December 2001.  The evidence 
added to the claims file since January 2003 also does not 
demonstrate that the appellant was in receipt of any 
treatment for his lumbar spine until the mid-1990s, and does 
not include any evidence of any etiologic link between any 
current lumbar spine condition and the appellant's service.  
Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of degenerative arthritis of the 
lumbar spine within a year of the appellant's separation from 
active service to support presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309.  

The testimony and written statements of the appellant that 
his current low back pathology is causally connected to some 
incident of his active service are not probative as there is 
no evidence in the record that the appellant has any medical 
knowledge or expertise to render such an opinion.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  See also LeShore v. Brown, 
8 Vet. App. 406, 409 (1995); Moray v. Brown, 2 Vet. App. 211, 
214 (1993).  These statements are not competent evidence of 
an etiologic nexus between his active military service and 
his current claimed back condition.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Neither the 
appellant nor his representative has shown that they have the 
requisite competence.  Furthermore, the appellant has not 
submitted any medical opinion in support of his contention 
that there is a nexus relationship between his current low 
back pathology and his military service.

The Board concludes that items of evidence received since the 
January 2003 rating decision are "new" because they are 
pertinent to the appellant's claim and were not previously of 
record.  However, the Board also concludes that such is not 
"material" because the evidence by itself or in connection 
with evidence previously assembled does not raise a 
reasonable possibility of substantiating the claim.  Rather 
it merely confirms that the appellant still believes that he 
has incurred permanent low back disability from his active 
service and it does not offer any indication of a competent 
causal link or nexus between any of the diagnosed lumbar 
spine pathology and his active military service.  

The appellant has contended that his current lumbar spine 
pathology is related to his service in the military.  
However, there is no evidence of any lumbar spine arthritis 
existing within one year of the appellant's departure from 
active service in 1971, and there is no competent medical 
opinion linking any kind of low back or lumbar spine 
condition to his active military duty.  The evidence added to 
the record since January 2003 does not address or contradict 
the reasoning offered in support of the January 2003 rating 
decision.  In other words, it does not tend to support any 
one of the appellant's contentions in a manner not already 
shown in January 2003.  The newly received evidence merely 
demonstrates that the appellant continues to maintain that he 
has low back ailments that are related to his service in the 
military.  It has no direct bearing on the issue of 
entitlement to service connection for said disorders, and 
therefore, is not material.  See Shoop v. Derwinski, 3 Vet. 
App. 45 (1992).

The Board has considered the appellant's statements that he 
suffers from lumbar spine problems that were caused by, or 
related to, his service.  The Board reiterates, however, that 
lay statements are not material within the meaning of 
38 C.F.R. § 3.156.  In Moray v. Brown, 2 Vet. App. 211, 213-
214 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

The Federal Circuit Court of Appeals has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  The Board finds that the evidence submitted since the 
January 2003 rating decision does not provide relevant 
information as to the question of whether the appellant's 
current lumbar spine pathology, including degenerative 
arthritis, is etiologically related to any incident of his 
service.  No competent medical opinion linking the 
appellant's current claimed lumbar spine conditions to his 
service has been received since the January 2003 rating 
decision.  

For the reasons set forth above, none of the evidence added 
to the record since the January 2003 and August 2003 rating 
decisions, either by itself or in the context of all the 
evidence, is new and material evidence sufficient to reopen 
either one of the appellant's claims of entitlement to 
service connection.  As none of the evidence added to the 
record since the January 2003, and August 2003 rating 
decisions, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting the existence of any liver condition or lumbar 
spine disorder etiologically related to any incident of 
service, the Board concludes that the evidence of record 
added since the January 2003 and August 2003 rating decisions 
does not constitute new and material evidence sufficient to 
reopen the appellant's claims for service connection for any 
liver disorder or any lumbar spine disorder, including 
arthritis.  Therefore, those two rating decisions each remain 
final, and the liver disorder and lumbar spine disorder 
service connection claims are not reopened.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that his claimed problems are related to his military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which any of the benefits sought may be granted.


ORDER

Service connection for a disorder of the 
respiratory/pulmonary system, to include as due to claimed 
in-service asbestos exposure, is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for a liver disorder, 
including as due to herbicide exposure, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim of service connection for a lumbar spine disorder, 
including degenerative arthritis, the appeal is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant contends that he is entitled to service 
connection for erectile dysfunction (ED) on a secondary basis 
as due to the service-connected diabetes mellitus (DM).  The 
record is not adequately developed to enable the Board to 
ascertain to whether any part of the appellant's current ED 
is due to the service-connected DM disability.  When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  Judicial interpretation of the matter of secondary 
service connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

There is no indication that the RO considered any application 
of the Allen decision to the question of whether the 
appellant's service-connected DM disability is the etiologic 
cause of some part of his ED.  Further development of the 
medical evidence relating to secondary service connection is 
necessary and adjudication on this basis is therefore 
indicated.

While the RO did obtain a medical opinion that indicated the 
appellant's ED was multifactorial in origin, no opinion on 
the question of whether the ED that existed prior to the 
development of the service-connected DM was aggravated by 
said DM was ever obtained.  The duty to assist also requires 
medical examination when such examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

The appellant's claim of entitlement to service connection 
for osteoarthritis of the wrists and hands was originally 
denied in a January 2003 rating decision.  The appellant was 
notified of that denial the same month and did not appeal.  
The January 2003 rating decision, therefore, represents the 
last final action on the merits of the service connection 
claim for osteoarthritis of the wrists and hands.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The January 2003 rating 
decision also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Therefore, 
the appellant's current claim for osteoarthritis of the 
wrists and hands is one for the reopening of a previously 
denied claim and requires the submission of new and material 
evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  As no such notice has been provided to the 
Veteran for his wrist and hand osteoarthritis claim, his new 
and material evidence claim for service connection for 
bilateral wrist and hand osteoarthritis must be remanded.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:
 
1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
the bilateral wrist and hand 
osteoarthritis new and material evidence 
claim on appeal as well as the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  38 C.F.R. § 3.159.

In particular, the RO/AMC will advise the 
appellant of why his claim was previously 
denied and of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for osteoarthritis of the 
wrists and hands.

3.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, other government or private 
physicians and/or medical facilities that 
have provided him with any treatment for 
his ED and upper extremity osteoarthritis 
conditions since his separation from 
service.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's medical 
records by an appropriate specialist in 
order to evaluate the "multifactorial 
etiology" of the appellant's ED.  The 
claims file, including all in-service and 
post-service treatment records, should be 
made available to the reviewer.  The 
reviewer is requested to review the 
pertinent medical records, and provide a 
written opinion as to the presence, 
etiology and onset of the appellant's ED.  
Specifically, the reviewer is requested 
to delineate each of the appellant's 
health problems that would be encompassed 
in the "multifactorial etiology" of the 
ED.  

The reviewer must state whether the 
appellant's service-connected DM 
disability could have in any way caused 
the appellant's ED, particularly by way 
of aggravation.  If the appellant's 
diabetes mellitus and/or other service-
connected disability aggravated, 
contributed to, or accelerated the ED, to 
what extent, stated in terms of a 
percentage, did it/they so contribute as 
compared to the natural progress of ED 
itself or as opposed to other possible 
contributing factors?

Any additional development suggested by 
the evidence should be undertaken.  If 
the reviewer determines that an 
examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

If the reviewer can not answer any of the 
above questions without resort to 
speculation, s/he should so indicate.  
The reviewer should provide the rationale 
for the opinions provided.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439 (1995) and Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The 
readjudication should include 
consideration of whether the appellant's 
claimed conditions were caused by, or 
made worse by, any one or more of his 
service-connected disabilities.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


